Citation Nr: 1325247	
Decision Date: 08/09/13    Archive Date: 08/13/13

DOCKET NO.  09-31 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for dysthymic disorder and if so, whether the reopened claim should be granted. 

2.  Entitlement to service connection for a psychiatric disability (other than dysthymic disorder), to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to April 1975 and from July 1975 to March 1983.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. The Veteran provided testimony at a hearing at the RO in February 2013 before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.

The Veteran was denied entitlement to service connection for dysthymic disorder in unappealed rating decisions issued in June 2003 and February 2006.  In November 2007, the Veteran filed a claim seeking entitlement to service connection for posttraumatic stress disorder (PTSD) which was denied in the April 2008 rating decision on appeal.  During the course of the appeal, the Veteran once again indicated that he was seeking service connection for mental depression.  The record indicates additional psychiatric diagnoses of bipolar disorder and anxiety.  The RO construed the Veteran's claim for mental depression as a request to reopen the previously denied claim for service connection for dysthymic disorder and the claim was denied in a September 2009 rating decision.    

Despite the actions taken by the RO, the Board concludes any and all psychiatric diagnoses reasonably raised by the record are encompassed by the appeal stemming from the April 2008 denial.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).   Accordingly, the issues before the Board have been rephrased above.  Also, in light of the prior denials with respect to the dysthymic disorder claim, the Board must also consider whether new and material evidence has been submitted to reopen that claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.

The issue of entitlement to service connection for a psychiatric disability, to include dysthymic disorder and PTSD, is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  A February 2006 rating decision continued a prior denial of service connection for dysthymic disorder; the Veteran did not appeal the rating decision or submit any pertinent evidence within the appeal period. 

2.  The evidence received after the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record, relates to an unestablished fact necessary to substantiate the claim, and establishes a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The criteria for reopening the claim for service connection for dysthymic disorder have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter the Board notes the Veteran has been provided all required notice.  In addition, the evidence currently of record is sufficient to substantiate the claim herein decided.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012) or 38 C.F.R. § 3.159 (2012) in regard to this issue. 

Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Factual Background and Analysis

The Veteran's claim seeking service connection for a dysthymic disorder was originally denied in a June 2003 rating decision because the evidence did not show that dysthymic disorder was incurred in or aggravated by service.  The Veteran did not appeal this decision.

The Veteran again sought service connection for a dysthymic disorder in 2005, which was again denied in a February 2006 rating decision because the additional evidence received after the 2003 decision still failed to show that the disorder was incurred in or aggravated by service.  The Veteran did not appeal this decision or submit any pertinent evidence within the appeal period.

The evidence added to the record after the appeal includes a written statement and testimony provided by the Veteran describing his inservice duties as a member of a crash and rescue crew which he alleges is the cause of his depression.     

This evidence is not cumulative or redundant of the evidence previously of record. Moreover, it relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Accordingly, it is new and material and reopening of the claim is warranted.


ORDER

The Board having determined that new and material evidence has been submitted, reopening of the claim for service connection for dysthymic disorder is granted.


REMAND

The reopened claim for service connection for dysthymic disorder and the claim for psychiatric disability (other than dysthymic disorder) require further development.

The Veteran's main contention is that he has PTSD due to his duties as a member of a crash and rescue crew during service.  A private psychiatric treatment report dated in January 2007 shows a diagnosis of PTSD.  However, VA treatment records also document diagnoses of dysthymic disorder, bipolar disorder and anxiety.  

At the February 2013 hearing, the Veteran described various incidents in which he and his crew had to assist in rescue operations involving planes that had crashed.  In particular, he recounted a situation in 1977 in which he and his crew were involved in the rescue of two pilots from a cockpit that had turned upside as a result of a crash.  He also reported being involved in the rescue efforts of an airplane crash during an air show in 1980.  
  
Of record is a copy of a service performance evaluation dated in December 1977 which confirms that in June 1977, the Veteran was involved in rescue efforts related to an aircraft that had crashed off the runway in Barin Field and had stopped in an inverted position.  It was noted that the Veteran accomplished his duties in a highly volatile atmosphere of aviation gasoline and fumes.  

Also of record is a copy of September and October 1972 entries from the Naval Hospital in Lemoore, California which show diagnoses of mild depressive reaction.

In light of the evidence presented above, the Board finds that the Veteran should be afforded an examination to determine the nature and etiology of all acquired psychiatric disorders present during the period of the claim. 

Moreover, the Veteran testified during the February 2013 hearing that he received current treatment for PTSD at the VA medical center in Jacksonville, Florida.  These records are not currently of record.  Thus, on remand, further development to obtain all of the Veteran's pertinent VA medical records and any other outstanding pertinent evidence should be undertaken.

The Veteran also testified that he most recently denied disability benefits by the Social Security Administration (SSA) approximately 5 or 6 years ago and that he had been diagnosed with PTSD on an SSA examination.  Records pertaining to the Veteran's denial of disability benefits by SSA in 2006 are of record; further development to obtain records pertaining to any later disability determinations for the Veteran by SSA also should be completed.   
   
Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO/AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include records pertaining to his treatment at the VA medical center in Jacksonville.
  
2.  The RO/AMC also should undertake appropriate development to obtain any records pertaining to SSA disability determinations for the Veteran since 2006.

3.  Then, the Veteran should be afforded a VA examination by a psychiatrist or a psychologist to determine the nature and etiology of all acquired psychiatric disorders present during the period of this claim.  The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders must be made available to and reviewed by the examiner, and any indicated studies should be performed.

A diagnosis of PTSD under the DSM-IV should be confirmed or ruled out.  If PTSD is not diagnosed, the examiner should explain why the Veteran does not meet the criteria for this diagnosis.  If PTSD is diagnosed, the elements supporting the diagnosis, to include the stressor(s), should be identified. 

With respect to any other acquired psychiatric disorders currently present or present at any time during the pendency of this claim, the examiner should provide an opinion with respect to each disorder as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service or was caused or permanently worsened by the Veteran's claimed PTSD.

The rationale for all opinions expressed should also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

3.  The RO or the AMC should undertake any additional development it determines to be warranted.

4.  Then, the RO or the AMC should adjudicate the claim for service connection for psychiatric disability, to include PTSD and dysthymic disorder, in light of all pertinent evidence and legal authority.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


